[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
On April 28, 1994, the plaintiff, Dime Savings Bank, filed a one count complaint in foreclosure against the defendants, Fabio and Angel Ordonez. The defendants, on June 24, 1994, filed their answer, and a special defense in which they allege that the debt was improperly accelerated by the plaintiff's failure to serve a 30-day curative notice on the defendants. On November 3, 1994, the plaintiff filed a motion for summary judgment, a supporting memorandum of law, a copy of the note and mortgage, a copy of the assignment of the mortgage, affidavits of two Vice Presidents of Dime Savings Bank, and a copy of the notice of default and acceleration that was mailed to the defendant, Fabio Ordonez. The defendants have not filed a memorandum or any evidence in opposition.
The plaintiff has presented evidence of the note and mortgage, an affidavit attesting to the default, and evidence that the notice of acceleration was properly given. The defendants have raised no evidence in opposition, therefore, there is no genuine issue as to material fact. Accordingly, the plaintiff's motion for summary judgment is granted.
D'ANDREA, J.